Thornton J.
— In concurring in the opinion in this case, I wish to add that the authority given by the twelfth section of the same article of the Constitution (art. xi.) is ample. The full power of taxation for county, city, town, or other municipal purpose is here given, subject to be controlled, it may be, to some extent, by general laws passed by the legislature. The power is not confined to taxes on property as such. The use of the word “assess” does not so restrict it. Assess means to fix directly by statute or ordinance, as well as to fix by valuation. (See Webster’s and Worcester’s Diets., word “assess.”) The general law and the ordinance are both within the limitations of *271the organic law and valid. The eleventh and twelfth sections, taken together, put this conclusion beyond a doubt. (See In re Stuart, 61 Cal. 375.)
We find nothing in article xiii. of the Constitution in conflict with what is here advanced. In my opinion, sections 11 and 12 of article xi. intended to give full power and authority to the local goverments over the subject of licenses, whether for purposes of regulation or revenue, subject to be controlled by general laws. We find no force in the position that because article xiii. refers to taxation on property with the addition of taxation of incomes, and invests the legislature with power over taxation of such objects or subjects, that therefore the local political subdivisions are or can be limited to the same subjects. The maxim, expressio unins exelusio alterius, of very infrequent application at any rate, and always to be cautiously invoked and applied, has no application here. The general frame of the Constitution excludes it, and the rule of construction fixed by the Constitution itself in section 22 of article i. forbids it.
Hearing in Bank denied.